DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/10/2020 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 12/10/2020.  
Claims 1, 5, 8, 10, 11, 16, 17 and 20 have been amended.
Claim 24 is new.
Claim 1-8 and 20-24  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0001]-[0007]) that patients and healthcare professionals need to interact to create dental treatment plans. So a need exists to organize these human interactions through developing dental condition treatment plans and identifying treatment professionals based on best match criteria using the develops dental condition treatment plans and identifies treatment professionals based on best match criteria and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-8 and 20-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10 and 16 is/are directed to the abstract idea of “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0013]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8 and 20-24 recite an abstract idea.
Claim(s) 1, 10 and 16 is/are directed to the abstract idea of “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0013]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8 and 20-24 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a method for performing the steps of “generating models, creating treatment plans, assigning complexity levels, identifying steps, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc., that is “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. The limitation of “generating models, creating treatment plans, assigning complexity levels, identifying steps, providing visual Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-8 and 20-24 recite an abstract idea. 
The claim(s) recite(s), in part, a method for performing the steps of “generating models, creating treatment plans, assigning complexity levels, identifying steps, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc., that is “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-8 and 20-24 recite an abstract idea.
Applicant’s claims recite the step of “initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals.” Applicant’s specification at paragraph [0064] recites “the user can initiate the treatment plan… For example, the user can evaluate the treatment professionals….and once the user has selected a treatment professional…the user can initiate the treatment plan.” 
Examiner asserts that Applicant’s Specification recites that a human, the user, is executing Applicant’s recited step of “initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment 
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computing devices, networks, scanners, monitors (Applicant’s Specification [0098], [0101]-[0103], [0106]), etc.) to perform steps of “generating models, creating treatment plans, assigning complexity levels, identifying steps, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computing devices, networks, scanners, monitors, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computing 
Dependent Claims
Dependent claim(s) 2-8 and 11-15 and 17-24 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-8 and 11-15 and 17-24 merely specify which information is used for various calculations or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 2-8 and 11-15 and 17-24 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-8 and 11-15 and 17-24 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 10 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva 727 (US 2004/0197727), in view of Work (US 2014/0310355), further in view of Taira (US 2003/0144886), further in view of Hanson (Reference V), further in view of Sachdeva 873 (US 2004/0002873)..

CLAIM 1  
As per claim 1, Sachdeva 727 discloses: 
an automated method of referring a user to a treatment professional (Sachdeva et al 727, [0017] method), the method comprising: 
generating a three-dimensional model of the user's teeth based on a scan of the user's teeth (Sachdeva et al 727, Figure 3 54 3D Color Teeth Model, Figure 7, Figure 19 30/36 3D Scanning Devices), wherein the three-dimensional model includes a digital representation of each tooth of the user's teeth (Sachdeva et al 727, Figure 7, [0076] the images of the…teeth, etc. are obtained and stored in memory in digital form…to create a complete virtual patient model); 
creating a treatment plan for the user's teeth (Sachdeva et al 727, [0003] treatment plan), wherein creating the treatment plan includes individually orienting the digital representation of each tooth with respect to digital representations of other teeth of the three-dimensional model to achieve a desired result of the user's teeth (Sachdeva et al 727, [0056] individual tooth positions and orientation); 
identifying steps of the treatment plan (Sachdeva et al 727, [0016] providing a serious of predetermined steps) 
providing a visual representation of the treatment plan using the identified steps of the Digital Treatment Planning); 
(Sachdeva et al 727, [0061] dentists, maxilla-facial or oral surgeons, cosmetic surgeons, other orthodontists); and - 2of 16- SG Docket No.: 14187-71N.300 / 1126.US.C1Response dated: July 20, 2020 App. No.: 16/374,648; Filed: April 3, 2019 Response to Office Action of May 19, 2020 
the treatment plan (Sachdeva et al 727, [0003] treatment plan).


Sachdeva 727 fails to expressly disclose:
as one or more treatment best match criteria 
receiving one or more personal selection best match criteria associated with treatment professionals
the personal selection best match criteria
include at least one criterion selected from the group: education of the treatment professional; credentials of the treatment professional; surgical experience of the treatment professional; ability of the treatment professional to treat patients with mixed dentition; or the treatment professional's practice focused on one or more of pre-teens, teens, or adults
providing to the user, after the treatment plan is created and the one or more personal selection best match criteria is received, a ranked list of treatment professionals for initiation of the treatment plan, wherein the ranked list is based on the one or more personal selection best match criteria associated with treatment professionals.


However, Work teach:
as one or more treatment best match criteria (Work, [0018] search criteria, profile criteria)
receiving one or more personal selection best match criteria associated with treatment professionals (Work, [0003] doctors, [0018] search criteria, profile criteria)
the personal selection best match criteria (Work, [0018] search criteria, profile criteria)
include at least one criterion selected from the group: education of the treatment professional; credentials of the treatment professional; surgical experience of the treatment professional; ability of the treatment professional to treat patients with mixed dentition; or the treatment professional's practice focused on one or more of pre-teens, teens, or adults (Work, [0027] profile criteria)
providing to the user, after the treatment plan is created and the one or more personal selection best match criteria is received, a ranked list of treatment professionals for initiation of the treatment plan, wherein the ranked list is based on the one or more personal selection best match criteria associated with treatment professionals (Work, [0003] doctors, [0018] search criteria, profile criteria, [0172] ranked list).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “as one or more treatment best match criteria,” “receiving one or more personal selection best match criteria associated with treatment professionals,” “the personal selection best match criteria,” and “include at least one criterion selected from the group: education of the treatment professional; credentials of the treatment professional; surgical experience of the treatment professional; ability of the treatment professional to treat patients with mixed dentition; or the treatment professional's practice matches based on search criteria (Work, [0018]).

Sachdeva 727 and Work fail to expressly teach:
based on a comparison between the digital model of the user's teeth with a database containing digital models of prior cases.


However, Taira teaches:
based on a comparison between the digital model of the user's teeth with a database containing digital models of prior cases (Taira, [0057] In other words, the computer can compare and contrast the data with a corpus of previously entered reports and the physician’s assessments of those reports. Accordingly, upon recognizing similar data patterns from previous cases, the system can retrieve and report how the physicians in those prior cases described the situation and/or what they concluded, as well as the end results of what was the patient outcome).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “based on a comparison between the digital model of the user's teeth with a database containing digital models of prior cases,” etc. as taught by Taira within the method as taught by Sachdeva 727 and Work with the motivation of providing report on conclusions and patient outcomes from similar prior cases (Taira, [0057]).

Sachdeva 727, Work and Taira fail to expressly teach:
assigning a complexity level of the treatment plan based on a dental condition of the user's teeth and the desired result of the user's teeth
using the complexity level
based on the complexity level of the treatment plan.


However, Hanson teach:
assigning a complexity level of the treatment plan based on a dental condition of the user's teeth and the desired result of the user's teeth (Hanson, p 15 case’s complexity)
using the complexity level (Hanson, p 15 case’s complexity)
based on the complexity level of the treatment plan (Hanson, p 15 case’s complexity).


oral health care (Hanson, p 14).

Sachdeva 727 and Work and Taira and Hanson fail to expressly teach:
initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals.


Sachdeva 873 teaches:
initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals (Sachdeva 873, Figure 3 76 Receive Dental Services, [0034] a patient may be treated based on orthodontic services only, or a combination of orthodontic services, dental services, oral surgery services, and medical services).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals,” etc. as taught by Sachdeva 873 within the method as taught by Sachdeva 727 and Work and Taira and Hanson with the motivation of treating a patient based on a generated patient treatment plan (Sachdeva 873, [0034]).

CLAIM 2   
As per claim 2, As per claim 3, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein the method is performed at a public station (Sachdeva 873, [0012]).


The obviousness of combining the teachings of Sachdeva 873 with the method as taught by Sachdeva 727, Work, and Taira and Hanson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   

teach the method of claim 1 and further disclose the limitations of:
wherein the method is performed without aid of a treatment professional (Sachdeva 873, [0012]).


The obviousness of combining the teachings of Sachdeva 873 with the method as taught by Sachdeva 727, Work, and Taira and Hanson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
further comprising scanning the user's teeth at a public station to create the digital model of the patient's teeth (Sachdeva 873, [0012]).


The obviousness of combining the teachings of Sachdeva 873 with the method as taught by Sachdeva 727, Work, and Taira and Hanson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein creating a treatment plan comprises comparing the digital model of the user's teeth with a case history database, wherein the case history database includes the plurality of digital models of prior cases, and wherein the digital models of prior cases include digital models of other users' teeth with their prior conditions and digital models of the other users' teeth while the treatment plan is being performed (Taira, [0057]).


The obviousness of combining the teachings of Taira with the method as taught by Sachdeva 727 and Work is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein receiving the ranked list of treatment professionals comprises receiving a list of dentists and/or orthodontists that can perform the treatment plan based on one or more of the personal selection best match criteria (Work, [0003] doctors, [0018] search criteria, profile criteria, [0172] ranked list).


The obviousness of combining the teachings of Work with the method as taught by Sachdeva 727 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein the selection best match criteria include at least one criterion selected from the group: treatment professional's proximity to one or more of the user's home, work, or hospital; treatment professional's hours of operation on one or more of certain days or times of the day; one or more financial options provided by the treatment professional; one or more languages communicated by the treatment professional; education of the treatment professional; credentials of the treatment professional; surgical experience of the treatment professional; ability of the treatment professional to treat patients with mixed dentition; or the treatment professional's practice focused on one or more of pre-teens, teens, or adults  (Work, [0003] doctors, [0018] search criteria, profile criteria, [0172] ranked list).


The obviousness of combining the teachings of Work with the method as taught by Sachdeva 727 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein the treatment best match criteria include at least one criterion selected from the group: treatment plan cost, treatment plan length, and treatment plan comfort (Hanson, p 15 case’s complexity).


The obviousness of combining the teachings of Hanson with the method as taught by Sachdeva 727, Work, and Taira is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 21    
As per claim 21, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
 teach the method of claim 1 and further disclose the limitations of:
further comprising providing one or more treatment professional access to the digital model of the user's teeth via a network, wherein the dental condition of the user's teeth is diagnosed by the one or more treatment professionals (Sachdeva 727, [0061] the complete picture of the patient can be shared with other specialists).


CLAIM 22    

teach the method of claim 1 and further disclose the limitations of:
further comprising providing cross sectional views of the user's teeth, representations of segmented teeth, or cross sectional views of the user's teeth and representations of segmented teeth (Sachdeva 727, [0155] cross-sectional view).


CLAIM 23    
As per claim 23, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873 
teach the method of claim 1 and further disclose the limitations of:
wherein generating the digital model further includes generating an interior view that shows a root structure or an interior structure of one or more of the user's teeth (Sachdeva 727, [0272] showing bone and root structures of the teeth).


CLAIM 24    
As per claim 24, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein initiating treatment on the user's teach includes applying pressure to the user's teeth to reposition the user's teeth according to the treatment plan (Sachdeva 727, [0125] therapeutic devices (e.g., brackets and wires, aligning shells, maxillary expansion devices, etc.).


CLAIMS 10-15 
As per claims 10-15, claims 10-15 are directed to a system. Claims 10-15 recite the same or similar limitations as those addressed above for claims 1-8 and 21-24. Claims 10-15 are therefore rejected for the same reasons set forth above for claims 1-8 and 21-24.

CLAIMS 16-20 
As per claims 16-20, claims 16-20 are directed to a computer readable medium. Claims 16-20 recite the same or similar limitations as those addressed above for claims 1-8 and 21-24. Claims 16-20 are therefore rejected for the same reasons set forth above for claims 1-8 and 21-24.

Response to Arguments
Applicant’s arguments filed 12/10/2020 with respect to claims 1-8 and 20-24 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/10/2020.
Applicant’s arguments filed on 12/10/2020 with respect to claims 1-8 and 20-24 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Sachdeva 727, Work, Taira, Hanson and Sachdeva 873 do not render obvious the present invention because Sachdeva 727, Work, Taira, Hanson and Sachdeva 873 do not disclose “initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 5, 8, 10, 11, 16, 17 and 20 and newly added claim 24 at the present time. The Examiner notes that the amended and newly added limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Sachdeva 727, Work, Taira, Hanson and Sachdeva 873 to the amended and newly added limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Organizing Human Activities 
Applicant discloses (Applicant’s Specification, [0001]-[0007]) that patients and healthcare professionals need to interact to create dental treatment plans. So a need exists to organize these human interactions through developing dental condition treatment plans and identifying treatment professionals based on best match criteria using the steps of “generating models, creating treatment plans, assigning complexity levels, identifying steps, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc.  Applicant’s method develops dental condition treatment plans and identifies treatment professionals based on best match criteria and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. Applicant’s argument is not persuasive.
Mental Process
Applicant’s claims are directed to the abstract idea of developing dental condition treatment plans and identifying treatment professionals based on best match criteria. The claimed method requires the steps of ‘generating models, creating treatment mental process of developing dental condition treatment plans and identifying treatment professionals based on best match criteria demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”).
Information Processing Computer
Further, Applicant’s claimed invention is directed to “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. (Applicant’s Specification, Abstract, [0013]) through the steps of “generating models, creating treatment plans, assigning complexity levels, identifying steps, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processors, computing devices, networks, scanners, monitors” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicannt’s “processors, computing devices, networks, scanners, monitors” is/are merely tools used by Applicant to implement 
Improvements
Despite recitation of processors, computing devices, networks, scanners, monitors, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data collection and data processing. The processors, computing devices, networks, scanners, monitors recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “improved user control over his/her dental treatment,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
Example 43
Applicant’s claims are not analogous to Example 43 as Applicant’s claims are not directed to treatment claims under the application of Revised Step 2A as Applicant’s claims do not recite a treatment or prophylaxis and as Applicant’s claims recite a judicial exception. Applicant’s claims are directed to developing dental condition treatment plans and identifying treatment professionals based on best match criteria without more. Applicant’s argument is not persuasive.
Significantly More
The Examiner is not persuaded that “generating models, creating treatment plans, assigning complexity levels, identifying steps, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0098], [0101]-[0103], [0106] describing generic computer components (i.e. processors, computing devices, networks, scanners, monitors). And considered as an ordered combination, the computer components of Applicant’s method add nothing that is not already present when the steps are considered separately. 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “generating data, creating data, assigning data, identifying data, providing visual data, receiving data, providing data, initiating (evaluating, selecting, communicating) data,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed method does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.
Berkheimer/Well Understood, Routine, Conventional
Further, the Examiner maintains the position that the additional elements are well understood, routine, and conventional. The Examiner supports this positon that the elements are well understood, routine, and conventional above in the Office Action by pointing to the Applicant’s Specification at [0098], [0101]-[0103], [0106] where embodiments of Applicant’s claimed invention are composed of “processors, computing devices, networks, scanners, monitors,” etc. and the like. 
Hardware Elements
Applicant’s claims elements either individually or as an ordered combination do not transform Applicant’s claims into a patent eligible application of the abstract idea. 
Step Elements 
The step elements of Applicant’s claims, “generating models, creating treatment plans, assigning complexity levels, identifying steps, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” are each themselves abstract, being mental processes akin to data collection or analysis. Considered as an ordered combination, these steps merely repeat the abstract idea of developing dental condition treatment plans and identifying treatment professionals based on best match criteria. But transformation of an abstract idea into a patent-eligible claim “requires more than simply stating the abstract idea while adding the words “apply it” (Alice). Here, the elements of the claims, either individually or as an ordered combination, do not amount to “significantly more than a patent upon the ineligible concept itself.” (Alice). Accordingly, Applicant’s clams fail to recite an inventive concept. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626